DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on December 16th, 2020 and the petition decision for the petition for revival dated February 3rd, 2021. Claims 1, 11 and 21 have been amended. Claims 1-30 pending. This is the second Office Action on the Merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16, 19-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Magson et al. (US 20160161258 A1) herein “Magson”.
In regards to Claim 1, Magson discloses the following: 
1. An unmanned aerial vehicle (UAV) system (abstract) comprising 
one or more processors ([0003] “Onboard navigation and control computers” and 
one or more computer storage media ([0015] “memory”) storing instructions, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
establishing, by the UAV, a first radio frequency (RF) communication link with a first ground control station; ([0022] “ground control station” and “UAV communication channel 112”)
 Although clearly suggested (see [0022] “UAV communication channel 112 may be a data link that enables the operator of the ground control station 106 to issue control commands and receive status information from the UAV 104”), Magson is silent regarding the specific embodiment of the communication link between the ground control station and the UAV, and therefore does not explicitly disclose a radio frequency communication link. However Magson clearly discloses other communications links (e.g. mobile control system communication channel 110 in [0022]) that are radio frequency (RF) communication links, therefore such technology is clearly known to Magson. Therefore at the time of filing, it would have been an obvious to a person of ordinary skill to use a radio frequency (RF) communication link as the UAV communication channel of Magson, with predictable results, with the motivation of providing a reliable and readily accessible control link between the ground control station and the UAV.
Magson discloses the following:
navigating the UAV under the control of the first ground control station; (see [0022] “ground control station”)
determining, while the UAV is navigated under the control of the first ground control station, a beyond visual line of sight condition for the UAV; (see [0004] “Where communication between the vehicle and UAV is constrained by distance or line-of-sight” and [0010] “the control handover waypoint for the UAV can be defined based upon respective locations in one or more of the initial mobile control system path plan and the initial UAV path plan where the communication range constraint is expected to be met.”)
Examiner Note: The beyond visual line of sight condition is interpreted in view of applicant disclosure [0066] as a “range [that] can be determined based on limits of human vision and/or the transmission capabilities (e.g., transmission range) of the UAV and GCS RF transmitters.”
Magson suggests the following:
establishing, by the UAV and based on the beyond visual line of sight condition, a handoff period for transferring control of the UAV from the first ground control station to a second ground control station; (see at least [0023]-[0024] “control handover process” and [0026] “control handover zone 202”)
Magson discloses at [0024] “The waypoints 122 and 130 can define location and timing constraints along the respective path plans 120 and 126, where the mobile control system 102 and UAV 104 are expected to reach a specific location at a predetermined time based on distance, direction, and speed traveled”, the waypoints 122 and 130 understood to be path inflection points, as discussed in Fig. 2 and [0024]. 
However, Magson is silent regarding any predetermined timing for control handover waypoints 210A and 210B in the control handover zone 202. However, it is clear from Magson 
Examiner Note: Applicant claims establishment of a handoff period without explicitly claiming the beginning and end time of the handoff period. Therefore the broadest reasonable interpretation of the claimed handoff period includes any component of time, such as the predetermined times of Magson.
Magson discloses the following:
determining, by the UAV, that a second RF communication link is established with the second ground control station; ([0023] “mobile control system 102 receives perception sensor data from the UAV 104 and/or controls the UAV 104” and “within a communication range constraint”) 
during the handoff period, initiating, by the UAV, transfer of control of the UAV from the first ground control station to the second ground control station; ([0026] “control handover waypoint 210B defines a planned location of the UAV 104 to place the mobile control system 102 in control of the UAV 104”) and 
Magson discloses handoff upon reaching a waypoint within a control handover zone. The waypoint handover control process of Magson is handled by a “planning system 300” that can be part of the mobile control system, or implemented at a separate location apart from the mobile control system ([0029]), and therefore is silent regarding the transfer of control of the UAV being performed specifically by the UAV. However at the time of filing, it would have been an obvious design choice, as outlined in Magson [0029], to place the planning system 300 within 
Magson discloses the following:
after transferring control of the UAV from the first ground control station to the second ground control station, navigating the UAV under the control of the second ground control station, ([0026]-[0029] “mobile control system path plan”)
wherein navigation of the UAV under the control of the second ground control station satisfies the beyond visual line of sight condition. (at least [0033] “The handover location optimizer 312 can determine the control handover zone 412 based on the communication range constraints 408 between the mobile control system 102 and the UAV 104.”)
In regards to Claim 2, Magson discloses the following: 
2. The system of claim 1, wherein establishing the handoff period comprises:
initiating, by the UAV, the handoff period based on one or more of the following: a change in a characteristic of the first RF communication link, a threshold distance of the location of the UAV from the location of the first ground control station, or when the UAV arrives at a predetermined location or area. ([0026] “control handover waypoint 210B”)
In regards to Claim 3, Magson discloses the following: 
3. The system of claim 1, the operations further comprising: 
receiving by the UAV, from the first ground control station, a flight plan to be conducted via an auto-pilot mode by the UAV; ([0023] “initial UAV path plan 120”) 
navigating the UAV according to the flight plan received from the first ground control station; ([0023] “initial UAV path plan 120”) and after transferring control to the second ground control station, continuing navigation of the UAV according to the flight plan under control of the second ground control station.
In regards to Claim 4, Magson discloses the following: 
4. The system of claim 3, the operations further comprising: receiving, by the UAV from the first ground control station an updated flight plan; ([0023] “initial UAV path plan 120”) and transmitting the updated flight plan from the UAV to the second ground control station. ([0023] “initial UAV path plan 120”)
In regards to Claim 5, Magson does not specifically disclose the following: 
5. The system of claim 1, wherein the initiating, by the UAV, transfer of control comprises: receiving, by the UAV, an acceptance or confirmation from the second ground control station to take over control of the UAV;  receiving, by the UAV, an approval or confirmation from the first ground control station to release control from the first ground control station; 
However, Magson discloses a mobile control system communication channel 110 that is a radio communication link that enables voice communication between an operator of the mobile control system 102 and an operator of the ground control station 106. One of ordinary skill at the time of filing would understand that the operators would confirm transfer of control via voice communication during the handoff, with predictable results, with the motivation of safely performing control handoff. 
Magson discloses the following:
enabling control of the UAV by the second ground control station; and releasing control of the UAV from the first ground control station. ([0026]-[0029] “mobile control system path plan”)
In regards to Claim 6, Magson does not specifically disclose the following: 
6. The system of claim 1, the operations further comprising: authenticating, by the UAV, that the second ground control station is authorized or pre-registered to take over control of the UAV. 
However, Magson discloses use of UAVs to perform scouting and reconnaissance operations in potentially hostile environments where there may be risk of signal interception by a potentially hostile parties. ([0003]) One of ordinary skill at the time of filing would understand that authorization may be required by the second mobile control station of Magson, with predictable results, with the motivation of preventing hostile takeover of the UAV by hostile parties.
In regards to Claim 9, Magson discloses the following: 
9. The system of claim 1, wherein navigating the UAV under the control of the first ground control station comprises receiving and executing, by the UAV, flight commands from the first ground control station; ([0023] “initial UAV path plan 120”) and wherein navigating the UAV under the control of the second ground control station comprises receiving and executing, by the UAV, flight commands from the second ground control station. ([0026]-[0029] “mobile control system path plan”)
In regards to Claim 10, Magson discloses the following: 
10. The system of claim 1, the operations further comprising: receiving, by the UAV, first messages or data from the first ground control station ([0023] “initial UAV path plan 120”) 
Magson does not specifically disclose the following:
and transmitting the received first messages to the second ground control station; 
Magson discloses the following:
and receiving, by the UAV, second messages or data from the second ground control station ([0026]-[0029] “mobile control system path plan”)

and transmitting the received second messages or data to the first ground control station.
Magson discloses three separate communications links: one from the UAV to each of the two control stations, and a communications link between the control stations. ([0023]) Magson does not require the UAV to transmit the received messages from one station to the other because the control stations have their own separate data link. However it would have been obvious at the time of filing to one of ordinary skill in the art would have the UAV forward messages between the control stations, with predictable results, with the motivation of reducing the number of communication links necessary in order to properly perform control handoff.  
In regards to Claims 11-16 and 19-20: Claims 11-16 and 19-20 are the non-transitory computer storage medium of claims 1-6 and 9-10, respectively, and contain all the same or similar limitations as claims 1-6 and 9-10. Therefore claims 11-16 and 19-20 are rejected under the same rationale as claims 1-6 and 9-10 above.
In regards to Claims 21-26 and 29-30: Claims 21-26 and 29-30 are methods being performed by the system of claims 1-6 and 9-10, respectively, and contain all the same or similar limitations as claims 1-6 and 9-10. Therefore claims 21-26 and 29-30 are rejected under the same rationale as claims 1-6 and 9-10 above.
Claims 7-8, 17-18 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Magson as applied to claims 1, 11 and 21, in further view of Hutchinson et al. (US 20160328983 A1) herein Hutchinson.
In regards to Claim 7, Magson does not specifically disclose the following, which is taught by Hutchinson: 
7. The system of claim 1, the operations further comprising: during the handoff period, conducting a holding pattern by the UAV until transfer of operative control from the first ground control station to the second ground control station has been completed. ([0012] “holding pattern”)
At the time of filing, it would have been obvious to one of ordinary skill to combine the UAV holding pattern of Hutchinson into the invention of Magson with the motivation of allowing the mobile ground station time to maneuver to be within the required communication range constraint 204, (Magson, [0024]) and/or in order to allow time to establish communication without the risk of collisions. (Hutchinson [0024])
In regards to Claim 8, Magson does not specifically disclose the following, which is taught by Hutchinson: 
8. The system of claim 1, the operations further comprising: 
during the handoff period, determining, by the UAV, that a number of attempts to communicate with the second ground control station have failed; determining, a new flight path or altitude for the UAV; determining, by the UAV, that the new flight path or altitude does not violate a flight plan constraint; and generating, by the UAV, one or more commands to maneuver the UAV to the new flight path or altitude. ([0012] “obstruction avoidance maneuver”)
At the time of filing, it would have been obvious to one of ordinary skill to combine the UAV holding pattern of Hutchinson into the invention of Magson with the motivation of allowing the mobile ground station time to maneuver to be within the required communication range constraint 204, (Magson, [0024]) and/or in order to allow time to establish communication without the risk of collisions. (Hutchinson [0024])
In regards to Claims 17-18: Claims 17-18 are the non-transitory computer storage medium of claims 7-8, respectively, and contain all the same or similar limitations as claims 7-8. Therefore claims 11-16 and 19-20 are rejected under the same rationale as 7-8 above. 
In regards to Claims 27-28: Claims 27-28 are methods being performed by the system of claims 7-8, respectively, and contain all the same or similar limitations as claims 7-8. Therefore claims 21-26 and 29-30 are rejected under the same rationale as claims 7-8 above.
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. 
In response to arguments on page 10-11 of 13 regarding the path plan 120 of Magson, the Examiner agrees that avoidance zones are used during the path planning, as described by Applicant. However Applicant is reminded that the use of avoidance zones in the path planning of Magson is not relevant to the rejection made, as the Examiner has not cited these avoidance zones or path planning around these avoidance zones to any particular limitation of the claimed subject matter. The important elements of path plan of Magson as it pertains to claims 1, 11 and 21 are the ground stations 108 and 128, and control handover of the UAV 104 between them in the Control Handover Zone 202 at waypoints 210A and 210B, as shown in Magson Fig. 2, and cited above.
In response to Applicant’s arguments on page 11 of 13 regarding the claimed beyond visual line of sight condition, the Examiner respectfully reminds Applicant that the beyond visual line of sight condition is described in applicant disclosure [0066] as a “range [that] can be determined based on limits of human vision and/or the transmission capabilities (e.g., transmission range) of the UAV and GCS RF transmitters.”, and has been interpreted as such. It is the position of the Office that this term is not explicitly limited by physical line-of-sight 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
May 5th, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669